DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/967,578 filed August 5, 2020. Claims 1-3 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapa (Pre-Grant Publication 2016/0233293).
Regarding claims 1 & 2, Thapa discloses a semiconductor wafer comprising:
a substrate mainly composed of Si (Fig. 3); 
a buffer layer/nucleation layer formed over the substrate and comprises an AIN layer as a lowermost layer (See Fig below); and 
a nitride semiconductor layer formed over the buffer layer and includes Ga, 
wherein the semiconductor wafer is configured in such a manner that a pit density of an upper surface of the AIN layer is more than 0 but less than 2.4 x 1010 cm-2 (Paragraph [0029]).

    PNG
    media_image1.png
    436
    619
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapa (Pre-Grant Publication 2016/0233293) in view of Sumiya (Pre-Grant Publication 2007/0045662).
Regarding claim 3, Thapa disclose all of the limitations of claim 2 above. Thapa does not disclose the pit density of the upper surface of the AlN layer is not more than 1.4 x 109 cm-2. However Sumiya discloses a semiconductor wafer comprising:
An AlN thin film as a buffer layer (Fig. 1, 12) on a substrate (11) wherein the AlN thin film can have a pit density of 2 x 108 cm-2 or less (Claim 1).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the AlN layer having a pit density of 2 x 108 cm-2 or less because it will reduce the occurrence of cracks/defects in subsequent layer grown above the AlN thin film (Paragraph [0027]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818